DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The amendment filed 09/19/2022 has been received and considered. Claims 3, 6, and 13-21 are cancelled. Claims 2, 4, 5, and 7-12 have been presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/19/2022 has been entered.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claims recite "and/or". The claims reciting "and/or" were interpreted as “or”.

Claim Objections 
Claim 4, lines 3-4 include the typo “the the”. Examiner interprets as “the" for examination purposes.
Claim 5, line 2 includes the typo “generating variables request interface”. Examiner interprets as “generating a variables request interface" for examination purposes.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 5, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites the limitation "the one or more selected regression models" in line(s) 19-20. There is insufficient antecedent basis for this limitation in the claim. There are no "selected regression models" anteceding this limitation in the claim.
Claim 2, line(s) 25 set forth features that may or may not occur in the future. The term "can be" indicates the lack of a positive recitation of the functionality that is recited for which a potential infringer would know with certainty whether or not he or she would be infringing the recited features. "Can be" is merely a potential act that may or may not occur in the future. There is no positive recitation in claim 2 that variables are actually mathematically or logically derived. The claimed features are only passively recited and not positively recited as actual features within the body of the claim. 
As to claim 12, it is objected for the same deficiency.
Claim 8 recites the limitation "wherein providing" in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. There is no "providing" anteceding this limitation in the claim.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4, 5, and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 2 recites a system for use by a health care professional for determining the health outcome of a patient (machine = 2019 PEG Step 1 =yes) comprising comparing each of the sets of regression model variables associated with each of the selected health outcome models to determine a common set of regression model variables between the selected regression models; generating a reduced set of regression model variables predictors containing reduced informational redundancy, based at least in part on a removal of duplicate regression model variables or a removal of regression model variables that can be mathematically or logically derived from other regression model variables within the retrieved sets of regression model variables; running the selected regression models using the value entered for each of the variables of the reduced set of regression model variables to determine health outcome predictions (mental process - observation, evaluation, judgment, opinion).
Independent claim 12 recites a computer program product (manufacture= 2019 PEG Step 1 =yes) comprising generating reduced predictors containing reduced informational redundancy using the retrieved predictors, based at least in part on a removal of duplicate retrieved predictors or predictors that can be mathematically or logically derived from other retrieved predictors (mental process - observation, evaluation, judgment, opinion). 
Step 2A, Prong One: Independent claims are substantially drawn to mental processes. 
As to the comparing regression model variables to determine a common set of regression model variables, a person can compare variables mentally or with pen and paper and hence this activity can be characterized as entailing a mental evaluation that can be performed in the human mind. As to the generating a reduced set of regression model variables predictors and generating a reduced set of regression model variables predictors containing reduced informational redundancy, a person can reduce informational redundancy mentally or with pen and paper and hence this activity can be characterized as entailing a mental evaluation that can be performed in the human mind.  As to the "running the selected regression models using the value entered for each of the variables of the reduced set of regression model variables to determine health outcome predictions". The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". For example, a person could mentally with the use of pen and paper make a judgment on predicting outcomes. About regression models predicting outcomes, the specification reads: "[0023]… statistical regression models can be used to predict outcomes". Accordingly, these limitations recite a type of abstract idea recognized by the Guidance. MPEP § 2106.04(a)(2) "III. MENTAL PROCESSES… B. A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process”. If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
Step 2A, Prong Two: As to the additional elements "a server computer comprising hardware including a processing device", "a client computer including a display device", "computer readable memory", they are interpreted as drawn to a generic computer for performing a mental algorithm. The claims also recite "enable the selection of health outcome models", "determining selected health outcome models selected", “retrieving from… computer readable memory”. These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. As to the "selection interface to display on the display device", "generating a variables request interface to display on the display device, wherein the variables request interface includes the reduced set of regression model variables", "results interface to display on the display device", and "user interface… for display on a computer display" they are considered generic displaying. Data gathering and displaying has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A in the independent claims, the claims recite the additional elements of "a server computer comprising hardware including a processing device", "a client computer including a display device", "computer readable memory". They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation. The use of a computer to implement the abstract idea of a mathematical algorithm has not been held by the courts to be enough to qualify as “significantly more”. See MPEP 2106.05(b): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014)”; also see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 
As to the graphical user interface(s), a GUI is a well-known graphical modeling means, and it is well-understood, routine, and conventional in the art. GUIs have been found by the courts as not adding an inventive component/concept to claims to render them patentable. MPEP 2106.04(a)(2) [R-10.2019] reads: "III. MENTAL PROCESSES… D. Both Product and Process Claims May Recite a Mental Process… Examples of product claims reciting mental processes include: An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356…". 
Examiner notes that an improvement to another technology, outside of the mental algorithm, is not claimed. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO). Accordingly, the claims recite an abstract idea. For at least these reasons, independent claims are not patent eligible.
Dependent claims, Step 2A, Prong One: 
Claim 7 recites "wherein generating a reduced set of regression model variables containing reduced informational redundancy using the retrieved sets of regression model variables further comprises utilizing regression model specifications for a plurality of regression models to determine common variables and/or functions of common variables, to thereby determine a reduced-redundancy request for input of at least one variable" (mental process - observation, evaluation, judgment, opinion). The limitation "determine common variables and/or functions of common variables", as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". For example, a person could mentally with the use of pen and paper make a judgment on determine variables commonality.
Dependent claim 7 is substantially drawn to mental processes. If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
Dependent claims, Step 2A, Prong Two:
Claim 4 recites "the variables request interface obtains patient information from a patient information system using an XML web service without displaying the variables request interface". Claim 10 recites "a parameter library manager, and outcome library manager, and a model library manager". Claim 11 recites "receive a selection of a first of the parametric regression forms" and "accept at least one parameter name and at least one mathematical transform; obtain values of coefficients for selected regression model type and outcome; store, in association, the outcome, and associated coefficients". These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. Claim 5 recites "dynamically generating variables request interface based at least in part on the reduced set of regression model variables". Claim 8 recites "providing visual representations of predicted health outcomes". Claim 9 recites "a graphical user interface that enables the health care professional to graphically build, edit, and visualize statistical health outcome predictive models". Claim 11 recites "providing for display, using a visual model editor, a selection of parametric regression forms" and "provide for display requests for an outcome type and one or more regression model parameter names and corresponding parameter types; display a visual selection of at least one parameter name and mathematical transform". These limitations are considered generic displaying. Data gathering and displaying has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power. 
Claim 5 recites the additional elements of "transmit software instructions of the dynamically generated variables request interface over a network to a client computer". They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. 
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). Accordingly, the claims recite an abstract idea. For at least these reasons, dependent claims are not patent eligible.
Dependent claims, Step 2B: As discussed with respect to Step 2A, dependent claim 5, recites the additional elements of "transmit software instructions of the dynamically generated variables request interface over a network to a client computer". They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation. The use of a computer to implement the abstract idea of a mathematical algorithm has not been held by the courts to be enough to qualify as “significantly more”. 
As to the graphical user interface(s) of claim(s) 4, 5, and 9, a GUI is a well-known graphical modeling means, and it is well-understood, routine, and conventional in the art. GUIs have been found by the courts as not adding an inventive component/concept to claims to render them patentable. MPEP 2106.04(a)(2) [R-10.2019] reads: "III. MENTAL PROCESSES… D. Both Product and Process Claims May Recite a Mental Process… Examples of product claims reciting mental processes include: An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356…". 
In the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Claims 2, 4, 5, and 7-12 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9690907. Although the claims at issue are not identical, they are not patentably distinct from each other because at the time of the invention, it would have been obvious, to an artisan of ordinary skill to have derived the instant claims using the patented claims in the issued patent.
instant claims
9690907 claims
12. A non-transitory computer readable medium that stores instructions, that when executed by a computing device cause the computing device to perform operations comprising:
15. Non-transitory computer readable memory storing instructions, that when executed by a computer system comprising hardware causes the computer system to perform operations comprising:
retrieving from a non-transitory computer readable memory sets of predictors associated with one or more health outcomes for a patient
accessing sets of predictors associated with respective health outcomes
generating a reduced set of predictors containing reduced informational redundancy using the retrieved sets of predictors, based at least in part on a removal of one or more duplicate predictors or a removal of one or more predictors that can be mathematically or logically derived from other predictors within the retrieved sets of predictors; providing a user interface comprising the reduced set of predictors for display on a computer display; and dynamically generating a patient information request interface based at least in part on the reduced sets of predictors
determining whether there are variables that may be shared among the sets of predictors; dynamically generating a patient information request interface based at least in part on the sets of predictors; wherein the dynamically generated patient information request interface is configured to request patient information corresponding to the sets of predictors, and the dynamically generated request interface is configured to reduce redundancy in the requested information based at least in part on the determined variables that may be shared among the sets of predictors– As to the differences in wording, claims are patentably indistinct, since both claims express the same features. Furthermore, computer interfaces display


Allowable Subject Matter
Claims 2, 4, 5, and 7-12 are allowed over the prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the references cited taken either alone or in combination and with the prior art of record discloses
claim 2, "… generating a reduced set of regression model variables containing reduced informational redundancy, based… on a removal of… duplicate regression model variables or… regression model variables… mathematically or logically derived from other regression model variables… a variables request interface… includes the reduced set of regression model variables… running the… selected regression models using… the reduced set of regression model variables to determine… health outcome predictions…",
claim 12, "… predictors associated with… health outcomes… generating a reduced set of predictors containing reduced informational redundancy… based… on a removal of… duplicate predictors or a removal of… predictors… mathematically or logically derived from other predictors… a user interface comprising the reduced set of predictors…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the Claim Rejections - 35 USC § 112, the amendment corrected some deficiencies, and those objections are withdrawn. 
Regarding the Claim Rejections - 35 USC § 101, Applicant's arguments have been considered but they are not persuasive. Claim rejections remain. Applicant argues, (see page 2, 3rd paragraph to page 7, 1st paragraph):
 ‘… the time required for the health care professional to enter information into the interface is greatly reduced. In paragraph 0044 of the instant application, it is described that reducing informational redundancy leads to the elimination of redundant requests for variables… providing an improvement to clinical decision support system technology at least because it improves the user experience for the health care professional.
… claim 2… includes the steps that provide the improvement (i.e., the reduction of redundancy and display of the interfaces to the health care professional).
… computerized system of claim 2 is not merely a tool to perform a mental process, but rather a system which performs clinical decision support in a manner which is distinct from any manner by which clinical decision support may be practicably achieved in the human mind…’

About user interfaces, the MPEP reads (emphasis added):
"2106.04(a)(2) Abstract Idea Groupings [R-10.2019]…
III. MENTAL PROCESSES…
C. A Claim That Requires a Computer May Still Recite a Mental Process.
Claims can recite a mental process even if they are claimed as being performed on a computer…
3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.
and 
"2106.05(f) Mere Instructions To Apply An Exception [R-10.2019]… 
(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process… 
… examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include… 
ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016)… 
v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)"
and 
"2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]…
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility. In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101.
Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention... it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology".

Examiner's response: Applicant's argument is not persuasive, because the claimed invention invokes computers merely as a tool to perform a mental process. Use of a computer or other machinery in its ordinary capacity or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. 
As to the claimed graphical user interface(s), a GUI is a well-known graphical modeling means, and it is well-understood, routine, and conventional in the art. GUIs have been found by the courts as not adding an inventive component/concept to claims to render them patentable. MPEP 2106.04(a)(2) [R-10.2019] reads: "III. MENTAL PROCESSES… D. Both Product and Process Claims May Recite a Mental Process… Examples of product claims reciting mental processes include: An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356…". 
An improvement in the abstract idea itself is not an improvement in technology. The claimed user interfaces improve a mental process but do not improve computers or technology.
Regarding the rejection under 103, claims are cancelled and the rejections are withdrawn.
Regarding the Double Patenting objections, one deficiency remains, all previous objections are withdrawn. 

Conclusion
 Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		12/2/2022Primary Examiner, Art Unit 2146